Case 1:20-cv-00997-PLM-PJG ECF No. 37, PageID.571 Filed 11/17/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

LIBERTAS CLASSICAL ASSOCIATION,

            Plaintiff/Counter-Defendant,    No. 1:20-cv-00997

v                                           HONORABLE PAUL L. MALONEY

GRETCHEN WHITMER, individually and MAG. JUDGE PHILLIP J. GREEN
in her official capacity as Governor of the
State of Michigan, DANA NESSEL,
individually and in her official capacity as   DEFENDANTS GOVERNOR
Attorney General of the State of Michigan,      GRETCHEN WHITMER,
ROBERT GORDON, individually and in           DIRECTOR ROBERT GORDON,
his official capacity as Director of the       AND ATTORNEY GENERAL
Michigan Department of Health and                   DANA NESSEL’S
Human Services, and MARCIA                    JOINT MOTION TO DISMISS
MANSARAY, individually and in her
                                               PLAINTIFF’S COMPLAINT
official capacity as Deputy Health
                                              UNDER FEDERAL RULES OF
Administrator of the Ottawa County
Department of Health,                        CIVIL PROCEDURE 12(b)(1), (6)

            Defendants,

and

MARCIA MANSARAY, individually and
in her official capacity as Deputy
Administrator of the Ottawa County
Department of Health,

            Defendant/Counter-Plaintiff.


Ian Alexander Northon (P65082)              Daniel J. Ping (P81482)
Adam J. Baginski (P83891)                   John G. Fedynsky (P65232)
Rhoades McKee, P.C.                         Assistant Attorneys General
Attorneys for Plaintiff/Counter-Defendant   Attorneys for Defendants Gretchen
Libertas Classical Association              Whitmer and Robert Gordon
300 Riverfront Plaza Bldg.                  P.O. Box 30736
55 Campau Ave., NW, Ste. 300                Lansing, MI 48909
Grand Rapids, MI 49503-2642                 (517) 335-7632


                                       1
Case 1:20-cv-00997-PLM-PJG ECF No. 37, PageID.572 Filed 11/17/20 Page 2 of 4




(616) 233-5125                            PingD@michigan.gov
inorthon@rhoadesmckee.com                 FedynskyJ@michigan.gov
abaginski@rhoadesmckee.com

Ann M. Sherman (P67762)                   Douglas W. Van Essen (P33169)
Deputy Solicitor General                  Elliot J. Gruszka (P77117)
Rebecca A. Berels (P81977)                Silver & Van Essen, P.C.
Assistant Attorney General                Attorney for Defendant/Counter-
Attorneys for Defendant Dana Nessel       Plaintiff Marcia Mansaray
P.O. Box 30212, Lansing, MI 48909         300 Ottawa Ave., NW, Ste. 620
(517) 335-7628                            Grand Rapids, MI 49503
ShermanA@michigan.gov                     (616) 988-5600
BerelsR1@michigan.gov                     dwv@silvervanessen.com
                                          egruszka@solvervanessen.com


DEFENDANTS GOVERNOR GRETCHEN WHITMER, DIRECTOR ROBERT
       GORDON, AND ATTORNEY GENERAL DANA NESSEL’S
   JOINT MOTION TO DISMISS PLAINTIFF’S COMPLAINT UNDER
       FEDERAL RULES OF CIVIL PROCEDURE 12(b)(1) & (6)


                                          Daniel J. Ping (P81482)
                                          John G. Fedynsky (P65232)
                                          Assistant Attorneys General
                                          Michigan Dep’t of Attorney General
                                          Attorney for Defendants Governor
                                          Whitmer and MDHHS Director Gordon
                                          P.O. Box 30736
                                          (517) 335–7632
                                          pingd@michigan.gov
                                          fedynskyj@michigan.gov

                                          Ann M. Sherman (P67762)
                                          Deputy Solicitor General
                                          Rebecca A. Berels (P81977)
                                          Assistant Attorney General
                                          Michigan Dep’t of Attorney General
                                          Attorneys for Defendant Dana Nessel
                                          P.O. Box 30212, Lansing, MI 48909
                                          (517) 335-7628
                                          ShermanA@michigan.gov
                                          BerelsR1@michigan.gov


                                      2
Case 1:20-cv-00997-PLM-PJG ECF No. 37, PageID.573 Filed 11/17/20 Page 3 of 4




      Pursuant to Fed. R. Civ. P. 12(b)(1) and (6), Defendants Governor Gretchen

Whitmer, Director Robert Gordon, and Attorney General Dana Nessel move this

Court to dismiss the Complaint in this matter for the reasons set forth in the

attached brief. Pursuant to W.D. Mich. L.R. 7.1(d), counsel for these defendants

contacted counsel for Plaintiff, and Plaintiff indicated it will oppose the motion.

                                               Respectfully submitted,


                                               /s/ Daniel J. Ping
                                               Daniel J. Ping (P81482)
                                               John G. Fedynsky (P65232)
                                               Assistant Attorneys General
                                               Michigan Dep’t of Attorney General
                                               Attorney for Defendants Governor
                                               Whitmer and MDHHS Director Gordon
                                               P.O. Box 30736
                                               (517) 335–7632
                                               pingd@michigan.gov
                                               fedynskyj@michigan.gov


                                               /s/ Ann M. Sherman
                                               Ann M. Sherman (P67762)
                                               Deputy Solicitor General
                                               Rebecca A. Berels (P81977)
                                               Assistant Attorney General
                                               Michigan Dep’t of Attorney General
                                               Attorneys for Defendant Dana Nessel
                                               P.O. Box 30212, Lansing, MI 48909
                                               (517) 335-7628
                                               ShermanA@michigan.gov
                                               BerelsR1@michigan.gov




                                           3
Case 1:20-cv-00997-PLM-PJG ECF No. 37, PageID.574 Filed 11/17/20 Page 4 of 4




                          PROOF OF SERVICE (E-FILE)

      I hereby certify that on November 17, 2020, I electronically filed the foregoing

document(s) with the Clerk of the Court using the ECF System, which will provide

electronic notice and copies of such filing of the following to the parties:

          •   Defendant Governor Gretchen Whitmer, Director Robert Gordon, and
              Attorney General Dana Nessel’s Joint Motion to Dismiss Plaintiff’s
              Complaint Under Fed. R. Civ. P. 12(b)(1) & (6)

      A courtesy copy of the aforementioned document was placed in the mail

directed to: Judge Paul L. Maloney, 137 Federal Bldg., 410 W. Michigan Ave.,

Kalamazoo, MI 49007.

                                                /s/ Daniel J. Ping
                                                Daniel J. Ping (P81482)
                                                John G. Fedynsky (P65232)
                                                Assistant Attorneys General
                                                Michigan Dep’t of Attorney General
                                                Attorney for Defendants Governor
                                                Whitmer and MDHHS Director Gordon
                                                P.O. Box 30736
                                                (517) 335–7632
                                                pingd@michigan.gov
                                                fedynskyj@michigan.gov




                                            4
